USCA11 Case: 21-11948      Date Filed: 03/08/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11948
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PHILLIP JOHNSON,
a.k.a Gunplay,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 5:17-cr-00012-LGW-BWC-9
                    ____________________
USCA11 Case: 21-11948        Date Filed: 03/08/2022     Page: 2 of 2




2                      Opinion of the Court                21-11948

Before WILSON, JORDAN and NEWSOM, Circuit Judges.
PER CURIAM:
       James Wrixam McIlvaine, appointed counsel for Phillip
Johnson in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Johnson’s conviction and sentence
are AFFIRMED.